Citation Nr: 0111132	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  00-12 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the appellant's delimiting 
date for educational assistance benefits under Chapter 1606, 
Title 10, United States Code.


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

Information from the Department of Defense reflects that the 
appellant has service with the Selected Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a an October 1999 determination from 
the Muskogee, Oklahoma, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

FINDINGS OF FACT

1.  The Department of Defense has reported that the appellant 
became eligible for Chapter 1606 educational benefits on 
November 18, 1989.

2.  The appellant's eligibility for Chapter 1606 educational 
benefits terminated on November 18, 1999.

3.  The appellant was not prevented from completing her 
program of education within the applicable time period, due 
to a physical or mental disability which was incurred in or 
aggravated by service in the Selected Reserves.


CONCLUSION OF LAW

The criteria for entitlement to an extension of the 
appellant's delimiting date for educational assistance 
benefits under Chapter 1606, Title 10, United States Code, 
have not been met.  10 U.S.C.A. §§ 16131, 16133 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 21.7550(a), 21.7551(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that she should be granted an extension 
of her Chapter 1606 educational assistance benefits based on 
a medical condition that prevented her from attending school 
from August 1992 to December 1995.

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits and which 
provides, among other things, that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A).

In the instant case, it appears that all relevant evidence 
identified by the appellant has been obtained and considered.  
Under the circumstances, the Board finds that the record as 
it stands shows that there has been substantial compliance 
with the provisions of the Veterans Claims Assistance Act of 
2000.  No useful purpose would be served in this case by 
delaying appellate review for additional development.

Further, the Board notes that Congress recently added 
revisions concerning educational assistance benefits.  See 
Veterans Benefits and Health Care Improvement Act of 2000, 
Pub. L. No. 106-419, 114 Stat. 1822 (Nov. 1, 2000).  However, 
the revisions are unrelated to the issue on appeal.

Educational benefits are available to members of the Selected 
Reserve under Chapter 1606, Title 10, United States Code.  
Except under specific circumstances, a reservist's period of 
eligibility expires effective the earlier of the following 
dates: (1) the last day of the 10-year period beginning on 
the date the reservist becomes eligible for educational 
assistance; or (2) the date of separation from the Selected 
Reserve.  38 C.F.R. § 21.7550(a).  A period of eligibility 
may be extended if the individual applies for an extension 
within a prescribed time period, and the individual was 
prevented from initiating or completing a program of 
education within the applicable time period, due to a 
physical or mental disability not the result of the 
reservist's own willful misconduct, and which was incurred in 
or aggravated by service in the Selected Reserves.  38 C.F.R. 
§ 21.7551(a).

Department of Defense (DOD) data indicates that the 
appellant, by virtue of serving in the Selected Reserve, 
established basic eligibility for Chapter 1606 benefits as of 
November 18, 1989.  In September 1999 the appellant requested 
an extension of her entitlement under Chapter 1606 due to 
"medical hardship."  The appellant indicated that 
psychiatric problems had prevented her from attending school 
from August 1992 to December 1995.  In October 1999, the 
appellant was notified by VA letter that her request for an 
extension was being denied.

The Board has reviewed the evidence of record and concludes 
that there is no legal basis for an extension of the 
appellant's delimiting date for Chapter 1606 benefits.  The 
Board acknowledges that letters from the appellant's private 
physician have indicated that the appellant was not mentally 
or emotionally able to pursue her college education from 
August 1992 to December 1995.  However, the private physician 
indicated that the appellant's psychiatric problems resulted 
from the loss of her son.  There is not evidence to support 
the appellant's assertion that her psychiatric problems were 
incurred in or aggravated by her service in the Selected 
Reserves as required by 38 C.F.R. § 21.7551(a).  The Board 
does not doubt the appellant's sincerity or her private 
physician's opinion that the appellant was not mentally or 
emotionally able to pursue her college education from August 
1992 to December 1995.  However, the appellant's contention 
that the stress of service, including a change of location of 
her unit, aggravated her emotion or mental state is not 
persuasive.  A layperson is not competent to offer an opinion 
as to medical etiology.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  The appellant's  physician, who is competent to 
render etiology opinions, has not indicated any relationship 
to the appellant's service, but has instead attributed her 
emotional and mental problems to the loss of her son.  

Based on the foregoing, the Board finds that the appellant is 
not entitled to an extension of the delimiting date beyond 
November 18, 1999, for utilizing an award of educational 
benefits under Chapter 1606, Title 10, United States Code.  
The Board recognizes and understands the appellant's 
contentions, but governing legal criteria specifically 
exclude an extension of the delimiting date for utilizing 
Chapter 1606 benefits, absent certain circumstances, which 
are not met in this case. 

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 38 
U.S.C. § 5107), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.


ORDER

The appeal is denied.


		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals



 

